Citation Nr: 0614578	
Decision Date: 05/18/06    Archive Date: 05/31/06

DOCKET NO.  04-42 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Propriety of an April 2004 rating reduction from 20 percent 
disabling to 10 percent disabling for hypertension, made 
effective July 1, 2004.


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel




INTRODUCTION

The veteran served on active duty from September 1944 to 
November 1966, including combat duty as a naval aviator 
during World War II, the Korean War, and the Vietnam War. 

This case comes before the Board of Veterans' Appeals (Board) 
from an April 2004 rating decision by the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In that decision the RO reduced the 
veteran's disability evaluation for hypertension from 20 
percent to 10 percent, effective July 1, 2004.

The veteran's July 11, 2005, letter is reasonably construed 
as a claim of increase in severity of his service-connected 
hypertension.  The matter is referred to the RO for 
appropriate action.


FINDING OF FACT

VA's initial award of a 20 percent disability rating of for 
hypertension was clear and unmistakable error because the 
veteran never manifested recorded blood pressure readings 
predominantly greater than 120 diastolic or predominantly 
greater than 200 systolic.  


CONCLUSION OF LAW

The April 2004 rating amended a clear and unmistakable error 
in the initial disability rating of hypertension in 
accordance with the facts and the law.  38 U.S.C.A. §§ 1155, 
5107, 5109A(c), 5112 (West 2002); 38 C.F.R. §§ 3.105(a), (e), 
4.104 (Diagnostic Code 7101).




REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that the reduction in his disability 
rating for hypertension was improper and that his former 
rating of 20 percent should be restored.  The veteran has 
also requested explanation of the procedural peculiarities of 
his case, which will be provided below.

The veteran originally applied for disability compensation 
for diabetes type II in March 2002, submitting his 
application to the Fargo RO.  (The veteran resides in North 
Dakota for roughly three months per year.)  The RO apparently 
noticed that the evidence showed a basis for a claim for 
service connection for hypertension.  An August 12, 2002, 
report of contact with the veteran memorialized a telephone 
conversation of that date, noting, "Also talked to veteran 
and he wants to file a claim for hypertension."  The Fargo 
RO construed this memorandum as an informal claim for service 
connection, which was a permissible interpretation, see 
38 C.F.R. § 3.155(a) (2005), because the veteran had 
previously filed a claim for compensation in the form 
required.  See 38 C.F.R. § 3.151(a) (2005).

In October 2002 the Fargo RO issued a rating decision 
granting service connection for diabetes mellitus type II and 
for hypertension, rating each condition 20 percent disabling.  
The Fargo RO evaluated the veteran's hypertension 20 percent 
disabling based on two blood pressure measurements in the 
veteran's service medical records that were in the range 
specified in the rating schedule as qualifying for a 20 
percent rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2005).  The RO assigned August 12, 2002, as the effective 
date of service connection, because that was the date of the 
veteran's claim for compensation for hypertension.  See 
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400, (a), 
(b)(2) (2005).

In December 2002, the veteran wrote to the Fargo RO inquiring 
whether the effective date of service connection for 
hypertension should be earlier than the date VA assigned.  He 
also provided a change of address to North Carolina.  The RO 
liberally (and properly) interpreted the statement as a 
notice of disagreement (NOD) with the October 2002 
determination of effective date for service connection for 
hypertension.  The RO reexamined the matter as required by 
regulation, see 38 C.F.R. § 19.26, and in March 2003 issued a 
Statement of the Case (SOC) denying the earlier effective 
date and explaining there action in March 2003.  See 
38 C.F.R. § 19.29 (2005).  In April 2003, the veteran filed 
an appeal from the effective date of service connection with 
the Fargo RO.  On his appeal (VA Form 9), again stated his 
permanent address as North Carolina.  The Fargo RO 
permanently transferred his VA claims file to the Winston-
Salem, North Carolina RO.  (The veteran subsequently withdrew 
his appeal seeking an earlier effective date of service 
connection for hypertension).

As a general rule, the claims file of a living veteran is 
under the jurisdiction of the RO that is assigned to the 
geographical area where the veteran maintains a permanent 
address.  See VBA Manual M21-1MR, Part III, Subpart ii, 
Chapter 5, Section A (2006).  When the veteran listed his 
North Carolina address on the VA Form 9, his claims file was 
routed to the RO in Winston-Salem, North Carolina.  This was 
proper procedure on the part of the ROs involved.

In May 2003, the Winston-Salem RO took it upon itself to 
review the Fargo RO's grant of service connection for 
hypertension, and proposed a reduction to a rating of 10 
percent.  The Winston-Salem RO determined that the Fargo RO 
had committed "clear and unmistakable error" in assigning a 
rating of 20 percent, because all of the records since the 
veteran's discharge from the military showed that his 
diastolic blood pressure had been less than 100.  The 
Winston-Salem RO was legally within its authority to do this, 
because VA can institute review to determine whether clear 
and unmistakable error has been committed at its discretion.  
See 38 U.S.C.A. § 5109A(c). 

All procedural prerequisites for a rating reduction were 
completed: Winston-Salem RO notified the veteran proposed 
reduction at his latest address of record.  The RO allowed 
the veteran more than 60 days (indeed, nearly a year) to 
present additional evidence in his favor before the reduction 
was finally executed.  The question here is whether the RO's 
reduction was proper under the circumstances.

A rating reduction can be proposed due to a material 
improvement in a veteran's condition or due to clear and 
unmistakable error (CUE) in the decision granting the rating 
at issue.  The Board reviews the propriety of rating 
reductions de novo, and is not bound by any RO 
determinations.   Since the Winston-Salem RO explicitly 
relied on the latter ground, we will examine that basis for 
the reduction first.

The characteristics of CUE are discussed in Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992 (en banc).  Clear and 
unmistakable error is a very specific and rare kind of error.  
It is the kind of error, of fact or of law, that when called 
to the attention of later reviewers compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Generally, either the correct facts, as they were known at 
the time, were not before the rating agency, or the statutory 
and regulatory provisions extant at the time were incorrectly 
applied.  To warrant revision of a rating decision on the 
grounds of clear and unmistakable error, there must have been 
an error in the RO's adjudication of the claim which, had it 
not been made, would have manifestly changed the outcome when 
it was made.  If it is not absolutely clear that a different 
result would have ensued, the error complained of cannot be 
clear and unmistakable.  Examples of situations that are not 
clear and unmistakable error include (1) changed diagnosis, 
that is, a new medical diagnosis that "corrects" an earlier 
diagnosis considered in an RO decision; (2) failure to 
fulfill the duty to assist; (3) a disagreement as to how the 
facts were weighed or evaluated; and (4) the otherwise 
correct application of a statute or regulation where, 
subsequent to the rating decision challenged, there has been 
a change in the interpretation of the statute or regulation.  
Cf. 38 C.F.R. § 20.1403 (2005) (definition of CUE as it 
applies to decisions of the Board of Veterans' Appeals).  
Determinations of clear and unmistakable error in a rating 
decision are based on the evidence of record at the time of 
the decision under review.  Russell, 3 Vet. App. at 314.

Review of the facts in evidence in October 2002 and of the 
criteria for rating hypertension then in effect shows the 
initial rating was clearly and unmistakably erroneous.  
Hypertensive vascular disease, including hypertension and 
isolated systolic hypertension, is evaluated as follows: 
*	a rating of 60 percent is assigned for diastolic 
pressure predominantly 130 or more; 
*	a rating of 40 percent is assigned for diastolic 
pressure predominantly 120 or more; 
*	a rating of 20 percent is assigned for diastolic 
pressure predominantly 110 or more, or; systolic 
pressure predominantly 200 or more; 
*	and a rating of 10 percent is assigned for diastolic 
pressure predominantly 100 or more, or; systolic 
pressure predominantly 160 or more, or; minimum 
evaluation for an individual with a history of diastolic 
pressure predominantly 100 or more who requires 
continuous medication for control. 

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Fargo RO relied entirely on the veteran's service medical 
records to assign a rating of 20 percent.  Those records show 
that the veteran's blood pressure was essentially normal at 
the time of his enlistment in 1942, at about 130/80.  By the 
end of World War II, his pressure was recorded as 132/98 and 
134/88 (in July 1946).  Readings from the 1950s were similar, 
recorded as 118/64 in August 1951, 136/92 in November 1954, 
138/88 in October 1955, 138/88 in January 1956, and 142/88 in 
March 1956.  The Fargo RO pointed to readings from the 1960s, 
recorded as 146/88 in May 1960, 138/86 in April 1961, 138/88 
in March 1963, 190/120 in March 1965, 140/90 in April 1966, 
142/92 in May 1966, and 174/120 in the veteran's retirement 
examination report of August 1966.  A hospital treatment 
record of late August 1966 recorded a pressure of 140/98 and 
noted that recent, frequent pressure readings had disclosed 
the lowest diastolic pressure to be 102.  The highest among 
those readings is not reported as other than the highest 
readings elsewhere of record.  Soon thereafter, the veteran 
was discharged from the hospital, his pressure having 
returned to roughly 120/80.

The Fargo RO stated that, because the evidence showed 
"diastolic readings of 110 or more prior to being placed on 
medication," it would assign a rating of 20 percent.  It did 
not discuss other evidence of record at that time, including 
the next set of readings in the record from the 1990s, when 
the veteran was being treated with various medications.  
Readings since then were as follows:

Readin
g
Date
160/72
August 1994
150/90
May 1996
148/78
May 1996
130/70
July 1996
160/84
June 1997
148/84
August 1998
146/80
August 2000
140/88
February 2001
160/80
July 2001
180/10
0
January 2002*
170/90
February 2003
128/72
March 2003
152/72
March 2003
120/65
April 2003
132/64
May 2003
128/70
June 2003
140/78
August 2003
150/66
December 2003
146/78
January 2004
148/72
August 2004
180/11
5
November 
2004**
      * 160/100 upon retest.
      ** The veteran's "own reading," 
unsubstantiated.

There is also a letter of May 2004 from a Dr. Davidson, the 
veteran's long-time family physician.  The doctor stated that 
the veteran had undergone treatment for hypertension for 
approximately 20 years, and that he would have significantly 
elevated blood pressure readings were he not treated with 
medication.

Based upon the evidence of record at the time of the October 
2002 rating decision, there are no three consecutive blood 
pressure measurements of record of which two had diastolic 
pressures of 110 or more, and no systolic measurements of 200 
or more are of record.  Undebatably, the three of over 40 
blood pressure measurements of record equal to or greater 
than 110 cannot be found to show predominant diastolic 
pressure greater or equal to 110.  Thus, his blood pressure 
was never predominantly at the level required for a 20 
percent rating within any sense or meaning of the word 
predominant.  If the RO interpreted the two blood pressure 
measurements in the range required for a 20 percent rating, 
one in March 1965 and one in August 1966 as evidence that his 
blood pressure was predominantly at the level required, it 
was a clear and unmistakable error of fact; both of them are 
not among any grouping of measurements that can be 
interpreted as evidence of the predominant blood pressure.  
If the RO granted the 20 percent rating notwithstanding that 
the predominant blood pressures were not at the level 
required for a 20 percent rating, it was a clear an 
unmistakable error of law.

The veteran makes two points in objection to reduction of the 
rating.  First, he reported in his substantive appeal that 
his own blood pressure readings average 180/115, which is in 
the range that warrants a 20 percent rating.  Second, he 
asserts that his blood pressure is controlled by medication; 
his private physician wrote in May 2004 that but for the 
medication, the veteran's blood pressure would be 
significantly higher.

Neither of these arguments overcomes the clear and 
unmistakable error in the initial rating.  First, the 
determination of CUE is based on the evidence of record at 
the time of the decision under review.  The veteran's 
November 2004 report can only show increase in blood pressure 
since that time, but it is not evidence bearing on whether 
the initial award was clearly and unmistakably erroneous.  
Second, if the veteran's report was cognizable evidence for 
the purpose of this decision, it would be inapposite to the 
question whether his blood pressure is "predominantly" 
(i.e., for the most part; mainly) at a certain level.  Many 
combinations of numbers can produce a given average, but the 
regulation does not base the rating on the average, but on 
the predominant blood pressure, i.e., whether most of the 
blood pressure measurements are at or above the level 
required each rating.  The rating schedule for hypertension, 
38 C.F.R. § 4.104, Diagnostic Code 7101, requires that the 
predominant blood pressure measurements meet a threshold to 
raise the rating to each next higher level.  The criteria are 
not amenable to raising the rating to the next higher level 
based on a notion that a given average blood pressure nearly 
approximates a threshold predominant blood pressure.  Compare 
38 C.F.R. § 4.7 (2005).  To rate based on average blood 
pressure would be an error of law.

The veteran's argument that but for medication, his blood 
pressure would be significantly worse, assuming that is true, 
does not respond to or overcome the clear and unmistakable 
error in the initial rating.  The May 2004 letter from the 
veteran's physician is not cognizable evidence in the context 
of determining whether there was CUE in the October 2002 
rating decision, because it was not of record then.  Even if 
the statement were cognizable evidence, it states a 
hypothetical proposition: If the veteran's blood pressure 
were untreated, then it would be some unknown amount higher.  
Such a hypothetical proposition cannot be the basis of a 
disability rating, because it is uninformative of the level 
of the veteran's blood pressure.

The rating schedule makes no distinction between treated and 
untreated blood pressure, except to provide for a compensable 
rating when medication keeps blood pressure below the level 
otherwise required for compensation.  Diagnostic Code 7101.  
Some conditions, like respiratory disorders and vision, can 
readily be evaluated in their treated or corrected status.  
See 61 Fed. Reg. 46723 (Sep. 5, 1996) (pulmonary function to 
be tested after bronchodilation); see also 38 C.F.R. § 4.75 
(2005) (vision to be rated based on best corrected vision 
with eye glasses).  It would be impracticable either to 
compel a claimant to forego or to comply with a medical 
regimen for the purpose of rating blood pressure.  VA must 
take the blood pressure claimant as it finds him or her.

In sum, VA made a clear an unmistakable error in awarding a 
20 percent rating for hypertension in the October 2002 rating 
decision and the reduction was proper.  The undersigned 
regrets the inconvenience this has caused the veteran.  

Procedurally, VA met the due process requirements for 
reduction of a disability rating.  It notified the veteran of 
the proposed rating by letter of July 2003, afforded the 
veteran the required time to respond, including the 
opportunity for a hearing, notified him of the reduction by 
letter of April 2004, and waited more than the required time 
before implementing the reduction in compensation.  See 
38 C.F.R. § 3.105(a), (e) (2005).

VA was not required to provide notice of the information and 
evidence necessary to substantiate the claim, or to provide 
assistance in obtaining evidence to substantiate a claim, 
also VA's initiation of an action based on CUE is not a 
"claim" within the meaning of the law mandating VA's duties 
to notify and assist with claims.  See Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006) (discussing circumstances in which 
Veterans Claims Assistance Act of 2000, defining VA's duty to 
notify and assist claimants with claims for benefits, does 
not apply).


ORDER

The April 2004 reduction of the veteran's rating for 
hypertension from 20 percent to 10 percent is AFFIRMED.



		
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


